DETAILED ACTION
The present application has been made of the record and currently claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/2022.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-045239, filed on 2/22/2019.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/20/2022, 9/20/2021, 7/15/2020, and 2/19/2020 has been accepted and are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 0026, line 4, “insertion hole 16” should be “insertion hole 41”.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 contain the limitation " ISO 2555:1990". When a government or industry standard is used in a claim as a limitation, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph because the claim scope is uncertain since standards are subject to change over time.  In order to overcome this rejection, applicant must file a copy of the standard (excerpts of the applicable portions are acceptable).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sprenger et al. (DE-102012108433).
In regards to claim 1, Sprenger discloses:
A tube fitting (see Figs. 1-2) that is capable of coupling a tube (considered as 30 in Fig. 2) made from metal (see paragraph 0002, line 22 of the translated document, where steel pipes are used) and provided with an annular portion (considered as 32 in Fig. 2) upon an end portion thereof, to a mating member (it is inherent that the tube fitting would connect to another member; see paragraph 0028) by being installed upon an external periphery of the tube and by being fastened to the mating member in a state of contacting the annular portion (see paragraph 0028), 
the annular portion projecting in a radially outward direction from the tube (see Fig. 2), the tube fitting comprising: 
a threaded portion (considered as 12 in Fig. 1) upon which is formed an external thread that engages with an internal thread provided in the mating member (it is inherent that an external thread of the fitting would engage an internal thread of the unit; see paragraph 0024, line 218);
a contact portion (considered as 13 in Figs. 1-2) that is provided at an end portion of the tube fitting in a direction of progression of the external thread when the tube fitting is being fastened, and that, when the tube fitting is fastened to the mating member, contacts the annular portion to press the annular portion against the mating member (see paragraph 0032, lines 305-306); and 
a resin coating layer provided over a coated region that includes surfaces of the threaded portion and the contact portion; and wherein: 
a through hole extending in a direction parallel to the direction of progression is pierced through both the threaded portion and the contact portion; 
the external thread has an outer diameter of 9.53 to 14.0 mm (see incorporated reference US-8172278 (aka. EP-2136119), in Col. 6, Lines 44-46, where the threads of a screw fittings are known to have an outer diameter range of 8mm-16mm), 
the resin coating layer includes a polyethylene based substance, a lubricant, and solid particles (see paragraph 0013, lines 107-113, where the base is polyethylene with a synergetic solid lubricant embedded with sulfides and silicates); and 
when mass per unit area w (g/m2) is defined as being a value obtained by dividing a mass difference between a state with the resin coating layer and a state without the resin coating layer by a surface area of the coated region, 
but does not explicitly disclose:
the contact portion has an inner diameter of 4.98 to 8.44 mm, and 
the mass per unit area w satisfies a relation 0.79<w<10.07.
In regards to the inner diameter, while Sprenger does not expressly disclose “the contact portion has an inner diameter of 4.98 to 8.44 mm”, the “inner diameter” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Sprenger to have the “the contact portion has an inner diameter of 4.98 to 8.44 mm”, as the “inner diameter” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable because modifying the inner diameter of the contact portion to be within a varying range based on its intended use or desired parameters is no different than modifying the threads of a screw fittings to have an outer diameter range of 8mm-16mm based on its intended use or desired parameters. See MPEP 2144.05(II)(A).
In regards to the mass per unit area, while Sprenger does not expressly disclose “the mass per unit area w satisfies a relation 0.79<w<10.07”, the “mass per unit area” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters because Sprenger demonstrated that it is possible use routine optimization to determine the mass percentages of the known resin coating layer such that the layer comprises 5% to 20% polyethylene, 5% to 60% polytetrafluoroethylene, 5% to 60% embedded sulfides and 3% to 20% silicates (see paragraph 0013, lines 109-113 of the translated document).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Sprenger to have the “the mass per unit area w satisfies a relation 0.79<w<10.07”, as the “mass per unit area” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).
In addition, applicant provided Non-Patent Literature on 6/20/2022 and it appears that “TI-Automotive”, on page 9, discloses that Sprenger implicitly discloses that the lower limit of the mass per unit area of the resin coating layer is equal to 1.984 g/m^2 (see “3.4 Feature 1.9”, on pages 7-9 of “Opposition against EP 3699 472 B1 dated April 21, 2022 and the translation thereof”).

		In regards to claim 2, Sprenger further discloses:
The tube fitting according to Claim 1, wherein the mass per unit area w satisfies a relation 1.20<w<10.07 (see note above in regards to mass per unit area).

		In regards to claim 3, Sprenger further discloses:
The tube fitting according to Claim 1, wherein the mass per unit area w satisfies a relation 0.79<w<9.00 (see note above in regards to mass per unit area).

In regards to claim 4, Sprenger further discloses:
The tube fitting according to Claim 1, wherein the mass per unit area w satisfies a relation 0.79<w<7.50 (see note above in regards to mass per unit area).

		In regards to claim 5, Sprenger further discloses:
The tube fitting according to Claim 1, wherein the mass per unit area w satisfies a relation 0.79<w<6.00 (see note above in regards to mass per unit area).

		In regards to claim 6, Sprenger further discloses:
The tube fitting according to Claim 1, wherein, 
when a testing member corresponding to the mating member and a testing tube having a same outer diameter as the tube and having a testing annular portion corresponding to the annular portion are prepared, and 
when a fastening test is repeated n times (where 1 <n<6), the fastening test including: 
fastening operation to fasten the tube fitting to the testing member with a 38predetermined tightening torque, in a state that the contact portion is contacted against the testing annular portion; and 
release operation to release coupling of the testing tube from the testing member by loosening a fastening state after the fastening operation, 
if a maximum axial force generated in a first performance of the fastening test is termed an initial axial force F1 (kN) and 
a maximum axial force generated in an n-th performance of the fastening test is termed an n-th axial force Fo (kN), and 
if a value obtained by -(F~-F1)/(n-1) is defined as being an axial force decrease ratio a (kN/turn), then the axial force decrease ratio a satisfies a relation 0<a<1.75.
It is noted that the use of a “testing member” and “tube fitting” for “a fastening test” is a product-by-process limitation.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth.

		In regards to claim 8, Sprenger further discloses:
The tube fitting according to Claim 1, wherein: 
a zinc based plated layer (considered as 24 in Figs. 1-2) is formed upon the surfaces of the threaded portion and the contact portion respectively (see Figs. 1-2), and the resin coating layer is provided over the zinc based plated layer (see paragraph 0017, lines 144-146 and 153); and 
a frictional coefficient of the resin coating layer is smaller than a frictional coefficient of the surfaces formed by the zinc based plated layer (see paragraph 0017, line 145, where the first layer is a “friction-reducing layer”).

		In regards to claim 9, Sprenger further discloses:
The tube fitting according to Claim 8, wherein a zinc-nickel alloy (see paragraph 0017, line 145, where the pipe screw is completely coated with “zinc-nickel”) plated layer is provided as the zinc based plated layer (see paragraph 0031, line 283, where “electronic galvanizing” is used to plate the layer).

		In regards to claim 10, Sprenger discloses:
The tube fitting according to Claim 1, wherein the resin coating layer is made by adhering coating material including the polyethylene based substance, the lubricant, and the solid particles to the coated region (see paragraph 0031, lines 290-299), and 
a viscosity of the coating material measured using a rotational viscosimeter having a spindle and conforming to the ISO 2555:1990 standard, 
a rotational speed of the spindle being set to 60 rpm, 
but does not explicitly disclose:
a viscosity of the coating material is in a range of 4.24 to 5.27 mPa-s at a temperature of 25°C.
In regards to the Viscosity, while Sprenger does not expressly disclose “a viscosity of the coating material is in a range of 4.24 to 5.27 mPa-s at a temperature of 25°C”, the “viscosity” may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters because Sprenger demonstrated routine optimization is known to comprise modifying the mass percentages of the known resin coating layer such that the layer comprises 5% to 20% polyethylene, 5% to 60% polytetrafluoroethylene, 5% to 60% embedded sulfides and 3% to 20% silicates, which using different combinations of the percentages of each material would affect the viscosity of the coating material (see paragraph 0013, lines 109-113 of the translated document) .
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Sprenger to have the “a viscosity of the coating material is in a range of 4.24 to 5.27 mPa-s at a temperature of 25°C”, as the “viscosity” may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable. See MPEP 2144.05(II)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Meyer (U.S. PGPub No. 2007/0196632) discloses antifriction coatings such as Zinc-Nickel and Polyethylene. 
Verleene et al. (U.S. PGPub No. 2018/0172197) discloses anti-corrosion and anti-galling coatings comprising Zinc-Nickel and Polyethylene.
Goto (U.S. PGPub 20210364119) discloses similar art to Verleene. 
Additional references can be found in the PTO-892 document provided herein. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679